Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 8, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20170123572 A1, Published May 4, 2017) in view of Kim (US 20190302942 A1, Published October 3, 2019).
As to claim 1, Song discloses a touch panel, comprising: 
a detection region having a periphery shape that is non-rectangular, the detection region including a plurality of first electrodes that is disposed on a first main surface of a base having insulating properties and that extends in a first direction (Song at Fig. 1-2, Tx_n), and 
a plurality of second electrodes that is disposed on a second main surface of a side opposite the first main surface of the base and that extends in a second direction that crosses the first direction (Song at Fig. 1-2, Rx_n); and 
a wiring region that includes a plurality of first wirings disposed on the first main surface (Song at Figs. 2-3, bezel area BA with lines TxL_n or RxL_n),… 
a plurality of second wirings disposed on the second main surface (Song at Figs. 2-3 does not disclose that the second wirings are disposed on the second main surface.  However, Examiner takes an official notice that two-sided touch sensors where electrodes are disposed on both sides of a substrate are well-known in the art.  In view of the officially noticed facts, it would be obvious to person of wirings on a second surface of a touch substrate for the well-known purpose of being able to electrically connect driving or sensing signals to a touch controller), and 
a plurality of shield electrodes disposed on at least one of the first main surface and the second main surface (Song at Figs. 2-3, guard lines GL_n are analogous to shield electrodes), 
the wiring region surrounding a periphery of the detection region (Song at Fig. 2, bezel area BA), 
wherein each of the plurality of first wirings is electrically connected to a first end of each of the plurality of first electrodes (Song at Fig. 2, TxL_n are respectively connected to TxP_n), 
each of the plurality of second wirings is electrically connected to a first end of each of the plurality of second electrodes (Song at Fig. 2, RxL_n are respectively connected to RxP_n),… 
the plurality of first wirings and the plurality of second wirings extend along the periphery of the detection region (Song at Fig. 2, TxL_n and RxL_n extend along bezel area BA), and 
in an alternating arrangement portion in which the ends of the first electrodes and the ends of the second electrodes of the periphery of the detection region are alternately positioned (Song at Fig. 2 depicts that the ends of ends or Rx_n and Tx_n at the interface of AA and BA are alternately arranged),  
the first ends of the first electrodes are electrically connected to the first wirings… and…, or the first ends of the second electrodes are electrically connected to the second wirings (Song at Fig. 2).
Song does not disclose that each of the plurality of shield electrodes is disposed facing each second end of at least one of the plurality of first electrodes and the plurality of second electrodes. 
However, Kim does suggest that each of the plurality of shield electrodes is disposed facing each second end of at least one of the plurality of first electrodes and the plurality of second electrodes (Kim at ¶ [0113]-[0114]).
Song discloses a base touchscreen device upon which the claimed invention is an improvement.  Kim discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Song the teachings of Kim for the predictable result of blocking the electrical influence between sensor electrodes and sensor wirings (Kim at ¶ [0014]).
The combination of Song and Kim results in the second ends of the second electrodes face the shield electrodes, or the second ends of the first electrodes face the shield electrodes (Kim at Fig. 5, in particular; ¶ [0113]-[0114]).
Song discloses a base touchscreen device upon which the claimed invention is an improvement.  Kim discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Song the teachings of Kim for the predictable result of blocking the electrical influence between sensor electrodes and sensor wirings (Kim at ¶ [0014]).
As to claim 6, the combination of Song and Kim disclose the touch panel according to claim 1, further comprising: a shield wire that is provided in the wiring region and that is electrically connected to the shield electrodes (Song at Fig. 2, guard lines GL_n).
As to claim 7, the combination of Song and Kim disclose the touch panel according to claim 6, wherein when viewed from above, the shield wire connected to the shield electrodes that face the first electrodes extends along a periphery of a region in which the plurality of second wirings is disposed (Song at Fig. 2; Kim at ¶ [0113]-[0114]).
Song discloses a base touchscreen device upon which the claimed invention is an improvement.  Kim discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Song the teachings of Kim for the predictable result of blocking the electrical influence between sensor electrodes and sensor wirings (Kim at ¶ [0014]).
As to claim 8, the combination of Song and Kim disclose the touch panel according to claim 6, wherein when viewed from above, the shield wire connected to the shield electrodes that face the second electrodes extends along a periphery of a region in which the plurality of first wirings is disposed (Song at Fig. 2).
As to claim 9, the combination of Song and Kim discloses the touch panel according to claim 6, wherein a ground potential or a predetermined potential is supplied to the shield wire (Song at ¶ [0052], [0055]).
As to claim 11, the combination of Song and Kim discloses a display device, comprising: the touch panel according to claim 1 (See rejection of claim 1 above); and a display panel overlaid on the touch panel (Song at ¶ [0008]).

Allowable Subject Matter
Claims 2-5, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 2, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein when the second ends of the first electrodes face the shield electrodes in the alternating arrangement portion, a coupling capacitance between the first electrodes and the shield electrodes is greater than a coupling capacitance between the first electrodes and the second wirings, and when the second ends of the second electrodes face the shield electrodes in the alternating arrangement portion, a coupling capacitance between the second electrodes and the shield electrodes is greater than a coupling capacitance between the second electrodes and the first wirings.
As to claim 3, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein when the second ends of the first electrodes face the shield electrodes in the alternating arrangement portion, the shield electrodes overlap at least a portion of the plurality of second wirings when viewed from above, and when the second ends of the second electrodes face the shield electrodes in the alternating arrangement portion, the shield electrodes overlap at least a portion of the plurality of first wirings when viewed from above.
As to claim 4, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein in the alternating arrangement portion, the first ends of the first electrodes are electrically connected to the first wirings, and a first separated electrode, that is separated from one of the first electrodes and that is disposed in a direction which the one first electrode extends, is provided, and the one first electrode and the first separated electrode are electrically connected to one of the first wirings.
As to claim 5, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein in the alternating arrangement portion, the first ends of the second electrodes are electrically connected to the second wirings, and a second separated electrode, that is separated from one of the second electrodes and that is disposed in a direction which the one second electrode extends, is provided, and the one second electrode and the second separated electrode are electrically connected to one of the second wirings.
As to claim 10, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein when a periphery shape of the detection region is circular or elliptical, the detection region is divided into four equal regions, and two regions, of the detection region that is divided into four equal regions, that are not adjacent are one set, in the alternating arrangement portion of a first set, the first ends of the first electrodes are electrically connected to the first wirings, and the second ends of the second electrodes face the shield electrodes, and in the alternating arrangement portion of a second set, the first ends of the second electrodes are electrically connected to the second wirings, and the second ends of the first electrodes face the shield electrodes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
06/17/2022